DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/27088 A2 issued to Rearick et al.  in view CN 105696162A. 
WO 02/27088 A2 issued to Rearick is considered to be the closest prior art because it discloses a cotton fabric with a patterned hydrophobic coating on one side only, which promotes moisture wicking, i.e. a non-absorbent wicking barrier printed on a first surface of the fabric in a pattern that defines adjacent printed and unprinted portions. At paragraph [0038] and in embodiment 3, paragraphs [0063]- [0065] and figure 4).  Rearick et al. clearly discloses a fabric with a discontinuous hydrophobic coating that provides moisture wicking, said coating being applied to only one side of the fabric.  In particular, paragraph [0038] and teaches: "In some embodiments of the invention (as further described below), not all of the fiber, yam, fabric, or other cellulosic substrate is made highly hydrophobic. In this aspect, the hydrophobicity of the inside of a cellulosic substrate is made to be discontinuous in order to allow liquid to be wicked from the inside to the outside of the substrate through fibers which have not been made hydrophobic through treatment (i. e., hydrophilic fibers) remaining on the inside of the substrate. The hydrophilic fibers on the inside of the substrate form channels that act as "wicking windows" to allow liquid to move from the inside of the substrate to the outside.  In one method, a hydrophobic treatment material may be applied to a cellulosic substrate (e. g., fabric, garment, top sheet, etc.) in a discontinuous manner such that (1) the absorbent capacity of the inside of the substrate is reduced to below the absorbent capacity of the outside of the substrate and (2) the substrate is capable of wicking liquid contacting the inside of the substrate to the outside of the substrate." 
	Rearick teaches at paragraph [0134], is that the treated fabrics have a minimal shrinkage of the fabric after washing and drying. 
	With regards to requirements of testing against the specific standards of a one-way transport index of greater than 200 when tested using Moisture Management Test (MMT) method AATCC TM 195, less than 10 seconds drop absorbency speed when tested using Drop Absorbency method AATCC TM 79, a minimum Grade 3.5 after 10 home laundry when tested using Appearance After Wash AATCC TM 143, or a minimum Grade 3.5 after 100 cycles when tested using Pilling Resistance ASTM D4970 shrinkage rate of less than 1% when tested using Dimensional Change AATCC TM 135; it is the position of the Office that the claimed resultant properties as desired in claims 1, 13-15 and 19-20, would be inherent if not obvious to the composite of Rearick et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. cotton with patterned wicking windows/coating to enhance wicking in a specific direction used to create performance garments).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Rearick et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Rearick et al teach what is set forth above but fail to expressively suggest that the fabric is pre-shrunk. fabric. The effect of the pre-shrinking process seems to be merely that the fabric has a reduced shrinkage after washing. No other effect arising from a pre-shrinking process can be derived from the present application. Thus, the lacking feature would then be to provide an article with one-way moisture transport as well as a reduced shrinkage. 
	A person having ordinary skill in the art before the effective filing date of the invention would have known that in the art of textiles that a pre-shrunk fabric will have reduced shrinkage tendencies, therefore in order to control the shrinkage a skilled artisan would have looked to the prior known methods of pre-shrinking processes. 
	This is remedied by the teachings of CN 105696162A.  The CN reference teaches known methods that reduce the shrinkage after washing of the obtained fabric. Rearick et al at [00140] speak to "beefy" T-shirts from Hanes, of which at least some types are known to be pre-shrunk, which can be seen as a further incentive to employ pre-shrunk fabrics in the process of embodiment 3 of Rearick et al. 
	Regarding Claims 2-12, where the fiber length is sought; Rearick et al at 0099 disclose using staple fibers.  Alternatively, the length of a fiber is an optimizable variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the length of the fibers used in the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed length is critical and has unexpected results. In the present invention, one would have been motivated to optimize the length motivated by the desire to create a measurable difference in the quality, strength, and softness of the cotton. As staple length increases (a staple can be from .025-2 inches), so does cotton’s soft, silky feel. For this reason, long staple cotton is a popular choice to make sheets, towels, and other quality products, while the average length is used for more for garments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review the art cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP